705 S.E.2d 349 (2010)
GARDNER
v.
TALLMADGE.
No. 472A10.
Supreme Court of North Carolina.
November 24, 2010.
John F. Bloss, Greensboro, for Bruce Tallmadge.
Gerald S. Schafer, Greensboro, for Michael J. Gardner.
The following order has been entered on the motion filed on the 24th of November 2010 by Plaintiff for Extension of Time to File Brief:
"Motion Allowed by order of the Court in conference this the 24th of November 2010."
Plaintiff shall have up to and including the 7th day of December 2010 to file and serve his/her brief with this Court.